Title: From George Washington to John Hancock, 14 September 1777
From: Washington, George
To: Hancock, John



Sir,
Head Quarters Near German Town [Pa.] Septr 14th 1777

I have the honor of your’s of this morning, inclosing the copy of a letter from General Dickinson. In consequence of the interesting information contained in it, I have written to General Putnam, directing him to send forward a second detachment of a thousand men in addition to the former, as you will perceive by perusing the inclosed duplicate of my letter to him; which you will be pleased to seal and dispatch as expeditiously as posible, lest the original should by any accident miscarry. I have the honor to be With much respect Sir Your most Obedt servt

Go: Washington


P.S. You have also copies of other letters, by which you will perceive the measures I am taking; and which you will in like manner be pleased to forward.
On second thoughts I should be glad you would transmit the enclosures open ⟨to⟩ General Dickinson, for his perusal & information and to be forwarded by him.

